t c memo united_states tax_court june h ginalski petitioner v commissioner of internal revenue respondent docket no 12522-03l filed date june h ginalski pro_se rachael j zepeda for respondent memorandum findings_of_fact and opinion gerber judge this matter arises under sec_6320 out of respondent’s filing of a notice_of_federal_tax_lien with respect to petitioner’s and income_tax liabilities the sole issue presented for our consideration is whether section references are to the internal_revenue_code in effect for the periods under consideration petitioner is entitled to question the underlying merits of her and income_tax liabilities findings of fact1 june h ginalski petitioner resided in phoenix arizona at the time her petition was filed upon notification that respondent had filed a notice_of_federal_tax_lien with respect to petitioner’s and income_tax liabilities petitioner timely requested a hearing before an appeals officer at the hearing petitioner sought to question the underlying merits of her and tax_liabilities which to some extent involved whether amounts received by petitioner in connection with a divorce were income to her petitioner did not wish to discuss collection alternatives or other collection-related matters the appeals officer refused to discuss the merits of the underlying liabilities because petitioner had received a notice_of_deficiency for her and tax years and had filed a petition with this court after a trial on the merits of her and income_tax it was held in a tax_court summary opinion that the amounts petitioner received during and from her divorce proceeding were taxable to petitioner for those years pursuant to this court’s decision respondent assessed at trial the parties stipulated facts and exhibits and presented oral argument the and income_tax liabilities which are the liabilities for which notice of lien has been filed respondent issued a notice_of_determination concerning collection action s under sec_6320 and or and petitioner filed a timely petition with this court opinion sec_6330 provides that upon request and in the circumstances described therein a taxpayer has a right to a fair hearing sec_6330 a fair hearing consists of the following elements an impartial officer will conduct the hearing the conducting officer will receive verification from the secretary that the requirements of applicable law and administrative procedure have been met certain issues may be heard such as spousal defenses and offers-in-compromise and a challenge to the underlying liability may be raised if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise receive an opportunity to dispute such liability sec_6330 in that regard sec_6330 provides that a taxpayer may raise issues concerning the underlying tax_liability in a proceeding under sec_6330 where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability see 114_tc_604 114_tc_176 because petitioner received a notice_of_deficiency petitioned this court for relief and a final_decision was entered she was not entitled to contest the merits of the underlying liability at her sec_6330 hearing petitioner contends that the summary opinion issued to her states on its face that it is not appealable and that it is not precedent for any other case in particular summary opinions of this court contain the caveat the case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner has mistakenly interpreted that caveat to mean that the outcome of her tax_court proceeding involving the same taxable years and is not binding with respect to her proceeding under sec_6320 and sec_6330 although this court’s decision for petitioner’s and tax years is not precedential for any other case it is final and determinative as it relates to petitioner’s liability for those years it appears that petitioner believes that the limitation on citing summary opinions as precedent deprives them of the effect of res_judicata in any event the fact that petitioner had an opportunity to contest the merits of the and liabilities triggers the limitation on raising such matters again before appeals or in this proceeding in our court see sec_6330 sego v commissioner supra goza v commissioner supra petitioner does not contend that there was an abuse_of_discretion on any matter other than respondent’s refusal to consider the underlying merits of the and tax_liabilities petitioner believes that if given the opportunity she could show that respondent’s position and this court’s prior holding with respect to the underlying merits of the tax_liability are in error accordingly the sole question we consider is whether in these circumstances respondent has abused his discretion in refusing to consider the underlying merits of petitioner’s tax_liability for the years and sec_6320 and sec_6330 provide for a hearing in connection with certain collection activity by respondent in this instance the filing of a notice_of_federal_tax_lien under sec_6330 a taxpayer may raise the merits of the underlying liability if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability it is clear in this case that petitioner received a statutory_notice_of_deficiency and did have an opportunity to dispute such tax_liability under the statute it does not matter whether petitioner may now be able to show that the outcome or holding resulting from that opportunity may have been in error to reflect the foregoing decision will be entered for respondent
